DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the instant claim recites a “rose fiber yarn”. As stated in the instant specification, “the term ‘rose fiber’ refers to a protein-enriched cellulose fiber, particularly a blend of cellulose and rice protein” (see Pg. 1, lines 25-26). It is unclear from this statement what structure/composition is encompassed by the phrase “rose fiber”. How much protein is required for a cellulose fiber to be considered “protein enriched”? Furthermore, it is unclear if the recitation of a blend of cellulose and rice protein is intended to serve as an exemplary composition or if such a composition is required for a fiber to be considered a rose fiber. 

Additionally, the instant claim recites the limitation “a proportion of 20% to 50% rose fiber yarn” and “a proportion of at least one structural yarn”. A definition of “proportion” is not provided in the specification and therefore the metes and bounds of the claim are indefinite because it is not clear if the basis of said proportion is weight, volume, count, etc. 
Dependent Claims 2-15 are rejected for failing to overcome the deficiencies of the parent Claim 1. 

Regarding Claims 2-4, 7-8, and 10-11, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instances:
Claim 2 includes the broad recitation “the fabric comprises 20% to 45% rose fiber yarn” and the claim also recites "in particular 20% to 40%" and “more particularly 25% to 40%” which are narrower statements of the range/limitation.
Claim 3 includes the broad recitation “the fabric comprises 30% to 45% rose fiber” and the claim also recites "in particular 35% to 40%" which is a narrower statement of the range/limitation.
Claim 4 includes the broad recitation “the fabric comprises 20% to 35% rose fiber” and the claim also recites "in particular 25% to 30%" which is a narrower statement of the range/limitation.
Claim 7 includes the broad recitation “proportion of the at least one soft yarn is 1-20%” and the claim also recites "in particular 1-15%" and “more particularly 6-12%” which are narrower statements of the range/limitation.
Claim 8 includes the broad recitation “proportion of the at least one elastic yarn is 1-10%” and the claim also recites "in particular 1-5%" and “more particularly 2-4%” which are narrower statements of the range/limitation.
Claim 10 includes the broad recitation “comprising 25% to 40% rose fiber yarn” and the claim also recites "in particular 35% to 40%" which is a narrower statement of the range/limitation.
Claim 11 includes the broad recitation “comprising 20% to 40% rose fiber yarn” and the claim also recites "in particular 25% to 30%" which is a narrower statement of the range/limitation.

The above claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For examination purposes herein, the narrower ranges are deemed as merely exemplary and therefore the broadest range of each claim will be considered as setting the scope of the claim.

Regarding Claims 3-4, the claims at hand recite the limitation wherein the fabric comprises some percentage of “rose fiber” but parent Claim 1 recites a “rose fiber yarn”.  As defined in the instant specification, a rose fiber yarn is a spun yarn consisting of rose fiber (see Pg. 2, lines 7-8). However, other yarns in the fabric may contain rose fibers in part (i.e. blended yarns of rose fibers and other fibers) and these yarns would not be considered rose fiber yarns per the definition above. Therefore, the metes and bounds of the claim are unclear. Is the recitation of “rose fiber” in the claims at hand intended only to further limit the proportion of rose fiber yarn set forth in Claim 1 or is the recitation of “rose fiber” intended to limit the proportion of 

Regarding Claim 5, the claim recites the limitation “soft yarn”. The instant specification provides a definition for “soft yarn” as follows: the term “soft yarn” refers to yarns that contribute to comfortable, smooth haptics and thermal insulation of the textile (see Pg. 4, lines 10-11). The definition above expresses a “soft yarn” in terms of qualities that are subjective. Therefore, it is unclear specifically what materials (structure and composition) are intended to be encompassed by the instant claim.  
The discussion above also applies to each claim that recites a “soft yarn” including Claims 7, 10-11, and 13. 

Regarding Claim 7, the claim recites the limitation "said proportion of the at least one soft yarn" in line 2. There is insufficient antecedent basis for this limitation in the claim. “A proportion of at least one soft yarn” is introduced in Claim 5 but the instant claim depends from Claim 1 which does not include a recitation of a soft yarn. 

Regarding Claim 8, the claim recites the limitation "said proportion of the at least one elastic yarn" in line 2. There is insufficient antecedent basis for this limitation in the claim. “A proportion of at least one elastic yarn” is introduced in Claim 6 but the instant claim depends from Claim 1 which does not include a recitation of an elastic yarn. 

Regarding Claims 10 and 11, the claims at hand recite the limitation "said proportion Pstr" in line 3 of each respective claim. There is insufficient antecedent basis for this limitation in the claims. “Pstr” is defined in Claim 9 but the instant claims depend from Claim 1 which does not include a recitation of “Pstr”. 
The instant claims also recite the limitations “the at least one soft yarn” and “the at least one elastic yarn”. The instant Claims depend from Claim 1 and therefore, for the reasons 
Additionally, the claims recite the limitations “in particular comprising additionally” and “more particularly [comprising] additionally”. The scope of the claim is unclear and therefore indefinite as to whether a recitation of the phrase “in particular” is a limitation to the claims or is merely suggestive of a preferred embodiment. For examination purposes herein, the phrase “in particular” will be interpreted as a suggestion of a preferred embodiment which is not further limiting insofar as the scope of the claim.

Regarding Claim 12, the instant claim includes the limitations “said structural yarn comprises, in particular consist of” in line 2 and “in particular cotton or viscose” in lines 4-5. The scope of the claim is unclear and therefore indefinite as to whether a recitation of the phrase “in particular” is a limitation to the claims or is merely suggestive of a preferred embodiment. For examination purposes herein, the phrase “in particular” will be interpreted as a suggestion of a preferred embodiment which is not further limiting insofar as the scope of the claim.

Regarding Claim 13, the claim recites the limitation "said soft yarn" in line 2. There is insufficient antecedent basis for this limitation in the claim. “A proportion of at least one soft yarn” is introduced in Claim 5 but the instant claim depends from Claim 1 which does not include a recitation of a soft yarn. 
Additionally, the instant claim includes the limitations “said soft yarn comprises, in particular consists of” in line 2 and “in particular cashmere” in line 4. The scope of the claim is unclear and therefore indefinite as to whether a recitation of the phrase “in particular” is a limitation to the claims or is merely suggestive of a preferred embodiment. For examination purposes herein, the phrase “in particular” will be interpreted as a suggestion of a preferred embodiment which is not further limiting insofar as the scope of the claim.

Regarding Claim 14, the claim recites the limitation "said elastic yarn" in line 2. There is insufficient antecedent basis for this limitation in the claim. “A proportion of at least one elastic yarn” is introduced in Claim 6 but the instant claim depends from Claim 1 which does not include a recitation of an elastic yarn.
Additionally, the claim includes the limitation “said elastic yarn comprises, in particular consists of” in line 2. The scope of the claim is unclear and therefore indefinite as to whether a recitation of the phrase “in particular” is a limitation to the claims or is merely suggestive of a preferred embodiment. For examination purposes herein, the phrase “in particular” will be interpreted as a suggestion of a preferred embodiment which is not further limiting insofar as the scope of the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The instant claim recites the limitation wherein “the proportion of the at least one structural yarn Pstr is calculated according to Equation (1) … wherein P is the sum of all yarn proportions except of the proportion Pstr and Pstr is the proportion of one or more structural yarns” and wherein Equation (1) is defined as follows: 100% - P = Pstr. It is the Examiner’s position that Equation (1) necessarily holds true for any fabric according to Claim 1 because, by . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IDS reference Shen et al. ("The Analysis of Ultraviolet Transmission Properties of Rousi Fabric". Silk. Vol. 49, No. 08. Aug 2012), hereinafter Shen-CN. A machine translation of Shen-CN is provided with the Office Action and is referred to herein for citations as Shen-MT. 
Regarding Claims 1-4, Shen teaches a woven fabric comprising soft silk fibers which are made by blending and spinning rice protein and viscose (see Shen-MT – Pg. 1, line 27). Provided the definition of rose fiber in the instant specification wherein the term “rose fiber” refers to a protein-enriched cellulose fiber (see Pg. 1, lines 25-26) and given the English abstract of Shen-CN which describes the fabric as comprising Rousi fibers, the soft silk fibers of Shen are regarded to read on the rose fiber yarns of the instant claim. 
Shen teaches said woven fabric wherein the warp yarns are pure soft silk fiber yarns with a fineness of 13.5 tex (see Shen-MT – Pg. 1, line 53) and wherein the weft yarns are blended yarns of 40% soft silk fiber and 60% cotton with a fineness of 25.6 tex (see Shen-MT – 
Shen’s fabric has both a warp and a weft density of 200 threads per 10 cm (see Shen-MT – Pg. 1, lines 54-56 and Table 2). Therefore, since both the warp and the weft threads are present in the fabric with the same weave density, a comparison of the individual thread densities of the soft silk fibers and the silk/cotton fibers may be used to calculate the weight proportion of the silk fibers (rose fiber yarns) in the fabric as 34.5% [i.e. 13.5 / (13.5 + 25.6) = 34.5 wt%] which falls within the broadest range recited in each of the instant claims as follows: 
Claim 1 – 34.5% is between 20% and 50%
Claim 2 – 34.5% is between 20% and 45% 
Claim 3 – 34.5% is between 30 and 45%
Claim 4 – 34.5% is between 20 and 35%

Regarding Claim 9, Shen teaches the fabric according to Claim 1 above wherein the proportion of soft silk fibers (rose fiber yarns) is 34.5 wt%. The fabric only comprises said soft silk fibers and additionally the silk/cotton wefts (structural yarns) which would therefore have a weight proportion of the fabric of 65.5 wt% which corresponds to Pstr. Furthermore, since the fabric only comprises the pure soft silk fibers and the silk/cotton fibers, the proportion of soft silk fibers of 34.5% corresponds to P and therefore the fabric of Shen satisfies Equation (1) according to the instant claim wherein 100% - P = Pstr. 

Regarding Claims 10-11, Shen teaches the fabric according to Claim 1 above comprising 65.5 wt% silk/cotton fibers (structural yarns), corresponding to Pstr, and 34.5% soft silk fibers (rose fiber yarns) which falls within the broadest range recited in each of the instant claims as follows:
Claim 10 – 34.5% is between 25% and 40% 
Claim 11 – 34.5% is between 20% and 40% 
Examiner notes that the further limitations in the instant claims regarding soft and elastic yarns are considered to be statements with regards to a suggestion of a preferred embodiment which is not further limiting insofar as the scope of the claim (see discussion above with respect to the rejection of Claims 10-11 under 35 U.S.C § 112(b)) and therefore said soft and elastic yarns are not required to be present in the fabric of Shen. 

Regarding Claim 12, Shen teaches the fabric according to Claim 1 above wherein the silk/cotton structural yarn comprises cotton. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. ("The Analysis of Ultraviolet Transmission Properties of Rousi Fabric". Silk. Vol. 49, No. 08. Aug 2012), as applied to Claim 1 above, and further in view of Wu (CN 102733200 A). A machine translation of Wu is provided with the Office Action and is referred to herein for citations. 
Regarding Claims 5 and 7, Shen teaches the fabric according to Claim 1 above but Shen does not teach a fabric further comprising a soft yarn. In the analogous art of viscose fabrics, Wu teaches a fabric comprising tencel (viscose), cotton, and silk yarns wherein the silk yarns are present at a concentration of 5-20% (see Abstract). Wu suggests that the fabric has the advantages of being soft, comfortable, and smooth among others (see Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the fabric of Shen which includes both viscose and cotton fibers to include 5-20% silk yarns (which falls within the broadest range recited in Claim 7 of 1-20%) with the reasonable expectation of success in obtaining a fabric that displays the above benefits of the fabric of Wu. 
The silk yarns are regarded to be “soft yarns” at least because they are a preferred example of a soft yarn according to the instant specification (see Pg. 4, lines 14-16). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. ("The Analysis of Ultraviolet Transmission Properties of Rousi Fabric". Silk. Vol. 49, No. 08. Aug 2012), as applied to Claim 1 above, and further in view of Wu (CN 102733200 A) and Treenway (“Silk Yarns & Silk Blends”, 2013). A machine translation of Wu is provided with the Office Action and is referred to herein for citations. 
Regarding Claim 13, Shen teaches the fabric according to Claim 1 above but Shen does not teach a fabric further comprising a soft yarn. In the analogous art of viscose fabrics, Wu teaches a fabric comprising tencel (viscose), cotton, and silk yarns wherein the silk yarns are present at a concentration of 5-20% (see Abstract). Wu suggests that the fabric has the advantages of being soft, comfortable, and smooth among others (see Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the fabric of Shen which includes both viscose and cotton fibers to include 5-20% silk yarns (which falls within the broadest range recited in Claim 7 of 1-20%) with the reasonable expectation of success in obtaining a fabric that displays the above benefits of the fabric of Wu. 
The silk yarns are regarded to be “soft yarns” at least because they are a preferred example of a soft yarn according to the instant specification (see Pg. 4, lines 14-16). Therefore, the combination of Shen and Wu teaches a fabric comprising rose fiber yarns, structural yarns, and soft yarns but it does not teach a fabric wherein said soft yarns comprise any of the materials listed in the instant claim. However, in the analogous art of silk fibers, Treenway teaches that it was known at the time of the claimed invention that blends of silk and other fibers such as a silk/cashmere blend are beneficial. Specifically, Treenway suggests that yarns of cashmere and silk combine the soft, fine, and lofty lightweight warmth of cashmere with the affordability and durability of silk, thereby creating a yarn that is good for weaving (see Pg. 2). Therefore, it also would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the woven fabric of Shen in view of Wu using a cashmere/silk blended yarn for the benefits taught by Treenway (affordable and durable yet soft and warm). 

Claims 6, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. ("The Analysis of Ultraviolet Transmission Properties of Rousi Fabric". Silk. Vol. 49, No. , as applied to Claim 1 above, and further in view of Matsumoto et al. (EP 3006614 A1).
Regarding Claims 6 and 8, Shen teaches the fabric according to Claim 1 above but Shen does not teach a fabric further comprising an elastic yarn. In the analogous art of fabrics comprising viscose rayon fibers, Matsumoto teaches a fabric comprising a polyurethane elastic fiber in an amount of more than 5% by weight and less than 10% by weight (see Abstract). Matsumoto suggests that including an elastomeric fiber at such a concentration relative to the fabric as a whole provides appropriate elongation (see [0036]) while creating good feel when the fabric touches the skin since the polyurethane fiber alone would feel very sticky (see [0045]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the fabric of Shen with a proportion of 5-10 wt% of a polyurethane elastic fiber (which falls within the broadest range recited in Claim 8 of 1-10%) as taught by Matsumoto for the benefits above including good fabric stretch (elongation) and comfort of the fabric against the skin. 

Regarding Claim 14, Shen in view of Matsumoto teaches the fabric according to Claim 6 above wherein the fabric includes a polyurethane elastic fiber. Provided the Oxford English Dictionary definition of elastane – a highly elastic polyurethane material – the polyurethane elastic fibers of Shen in view of Matsumoto are regarded to meet the limitation of the instant claim wherein the elastic yarn comprises elastane. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. ("The Analysis of Ultraviolet Transmission Properties of Rousi Fabric". Silk. Vol. 49, No. 08. Aug 2012), as applied to Claim 1 above, and further in view of Weaving Indiana. ("Plain Weave", 2010).
Regarding Claim 15, Shen teaches the fabric according to Claim 1 above wherein the fabric comprises two yarns (the soft silk warps and the silk/cotton wefts). The soft silk warps of 
Shen does not address the specific orientation of the first and second yarns on each face of the woven fabric as Shen appears silent with respect to the specific weave pattern of the fabric. However, Weaving Indiana teaches that it was known in the analogous art of woven fabrics at the time of the claimed invention that a plain weave gives the simplest form of interlacing and is used more than any other weave (see Pg. 1). Weaving Indiana also suggests that plain weaves create strong fabrics (see Pg. 1). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the woven fabric of Shen using a plain weave structure as suggested by Weaving Indiana for the benefit of a strong fabric. 
As seen in Weaving Indiana’s depiction of a plain weave (see Pg. 1), plain weaves comprise two faces wherein both the warp and weft yarns appear on the surface of both faces. Therefore, the plain weave fabric of Shen in view of Weaving Indiana is regarded to meet the recited limitation wherein the yarns are connected in such a way that one side of the fabric comprises at least a first yarn (the soft silk or rose fiber yarn above) and the other side of the fabric comprises a second yarn (the silk/cotton or rose/cotton structural yarn above). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136.  The examiner can normally be reached on M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789